Citation Nr: 0718954	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  96-05 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residual conditions of a left wrist fracture. 

2.  Entitlement to an increased initial rating for the 
residual conditions of a resection of the right distal 
clavicle. 

3.  Entitlement to an extension of total temporary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for the 
residual conditions of a left wrist fracture; that granted 
service connection and a 10 percent rating for the residual 
conditions of a resection of the right distal clavicle; and 
that granted a temporary total disability ending in June 
1994. 

In March 1995, the RO extended total temporary disability to 
October 1994.  In September 1997 the RO extended total 
temporary disability to March 1995.  In October 2006, the RO 
extended total temporary disability to May 1995. 

In March 1999 and in November 2003, the Board remanded the 
claims for additional development, and they are now before 
the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran's residual conditions of a left wrist 
fracture are manifested by stiffness and fatigue after hours 
of extended use.  There is no evidence of traumatic 
arthritis, muscle injury, or ankylosis.  Range of motion is 
only slightly less than normal with no pain or additional 
loss of motion or function on repetitive motion.  The veteran 
uses no support devices or regular medication and does not 
undergo physical therapy. 

2.  The veteran's residual conditions of a resection of the 
right distal clavicle are manifested by dull right shoulder 
pain and mild tenderness with flare-ups twice per week caused 
by repetitive lifting or pushing.  There is no swelling, 
deformity, crepitus, ankylosis, or subluxation.  Range of 
motion is full in all directions and repetitive motion is not 
limited by pain, fatigue, lack of endurance, or 
incoordination.  There are no muscle or neurological deficits 
or X-ray indications of arthritis.   

3.  Not later than six months after surgery, the veteran had 
no incompletely healed wounds, immobilization of a major 
joint, casting, use of support devices, or confinement to the 
home.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
residual conditions of a left wrist fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (2006). 

2.  The criteria for an increased rating greater than 10 
percent for the residual conditions of a resection of the 
right distal clavicle have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5203, 5301, 5302, 
5303, 5304 (2006).  

3.  The criteria for an extension of temporary total 
disability for convalescence following a resection of the 
right distal clavicle have not been met.  38 C.F.R. § 4.30 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and March 
2006; rating decisions in June 1994, March 1995, September 
1997, and October 2006; a statement of the case in April 
1995; and supplemental statements of the case in July 1996, 
September 2001, November 2004, and July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2006 supplemental statement of 
the case.  Furthermore, in November 2006, the veteran 
informed VA that he had stated his case completely and 
desired his case to come before the Board.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his disabilities are more severe 
and seeks higher ratings.  He also contends that 
convalescence from shoulder surgery required additional time 
beyond that for which he has been assigned a temporary total 
rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups will warrant a 10 
percent rating.  Absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of two 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Residuals Conditions of a Left Wrist Fracture

Limitation of motion of the wrist warrants a 10 percent 
rating if dorsiflexion is less than 15 degrees, or if palmar 
flexion is limited to a position in-line with the forearm.  
No higher ratings are available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Ankylosis and muscle injuries are not 
indicated in this case.  Therefore, those criteria do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5307, 5308.  
Normal ranges of motion for the wrist are 70 degrees 
dorsiflexion, 80 degrees palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees radial deviation.  38 C.F.R. 
§ 4.71, Plate I. 

In October 1992, the veteran injured his left wrist in a 
fall.  An examiner noted the veteran's reports of sharp pain 
two days after the injury and observed limited range of 
motion and weak grip.  X-rays were normal but the examiner 
could not rule out a scaphoid fracture.  A wrist gauntlet was 
prescribed and worn for four weeks.  

In March 1994, a VA examiner noted the veteran's reports of 
continued pain, stiffness, and grip weakness.  Range of 
motion was 45 degrees flexion and extension, 10 degrees 
abduction, and 10 degrees adduction.  Concurrent X-rays and 
additional X-rays in May 1994 showed a complete union of an 
old fracture of the distal ulnar shaft with no displacement.  
X-rays in April 1996 showed a mild deformity of the fifth 
metacarpal consistent with a prior, well healed, boxer's 
fracture.  There was no swelling, subluxation, or 
dislocation.  

In April 1999, a VA examiner noted the veteran's reports of 
left wrist stiffness only with extensive use.  Motor 
examination of the hand was normal.  Range of motion was 70 
degrees dorsiflexion, 85 degrees palmar flexion, 45 degrees 
ulnar deviation, and 20 degrees radial deviation with no 
pain, weakness, lack of endurance, fatigue, or 
incoordination.  In November 2000, a VA examiner noted the 
veteran's report of fatigue when using a computer keyboard 
and cramps and fatigue when writing by hand.  The veteran 
also reported receiving acupuncture but no records of this 
treatment are in the file.  Range of motion was 70 degrees 
dorsiflexion, 60 degrees palmar flexion, 40 degrees ulnar 
deviation, and 20 degrees radial deviation.  X-rays showed no 
fractures or abnormal osseous or tissue structures.  The 
examiner diagnosed a probable left wrist scaphoid fracture 
with volar wrist sprain, now resolved with negligible range 
of motion deficits.  

In April 2004, a VA examiner noted the veteran's report of 
left wrist stiffness when using keyboards, when writing, or 
in inclement weather.  He did not experience pain or numbness 
and did not use any support devices.  He was not under any 
regular medical treatment but took over-the-counter 
medication occasionally.  The examiner noted no tenderness, 
instability, swelling, or laxity but some coarse crepitance 
with full flexion.  Range of motion was 60 degrees 
dorsiflexion, 60 degrees palmar flexion, 35 degrees ulnar 
deviation, and 15 degrees radial deviation.  Range of motion 
was not limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  There was no evidence of 
muscle atrophy, ankylosis, or neurological deficit.  
Concurrent X-rays were unremarkable.  

The Board concludes that a compensable rating is not 
warranted for the residual conditions of a left wrist 
fracture at any time during the pendency of the appeal.  
There is no evidence of traumatic arthritis, muscle injury, 
or ankylosis.  Range of motion is only slightly less than 
normal with no pain or additional loss of motion or function 
with repetition.  The veteran experienced stiffness and 
fatigue after hours of extended use.  He used no support 
devices, regular medication, or physical therapy.  A higher 
rating is not warranted because dorsiflexion is not less than 
15 degrees, palmar flexion is greater than a position in-line 
with the forearm, and there are no X-ray indications of 
arthritis.  

The weight of the credible evidence demonstrates that the 
veteran's current residual conditions of a left wrist 
fracture do not warrant a compensable rating.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Conditions of Right Shoulder Surgery

The evidence of record shows that the veteran is left handed.  
38 C.F.R. § 4.69.  Therefore, his right shoulder is the non-
dominant shoulder.  Limitation of motion of the non-dominant 
shoulder warrants a 20 percent rating if arm motion is to the 
shoulder level.  A 30 percent rating is warranted for arm 
motion mid-way between the side and shoulder level.  A 40 
percent rating is warranted if motion is not greater than 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Ankylosis and dislocation, nonunion, or malunion of 
the clavicle or scapula, and muscle injury are not indicated 
in this case.  Therefore, the associated criteria do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203, 5301, 
5302, 5303, 5304.  

The normal range of motion of the shoulder is 180 degrees 
forward flexion, 180 degrees abduction, and 90 degrees 
internal and external rotation.  38 C.F.R. § 4.71, Plate I. 

In June 1992, the veteran injured his right shoulder while 
playing soccer.  A military examiner noted the veteran's 
reports of pain on overhead arm motion.  There was no 
swelling or deformity.  The examiner diagnosed a soft tissue 
injury and prescribed cold applications, analgesic 
medication, and restriction of activity.  In July 1992, an 
examiner noted some right shoulder crepitus and weakness and 
prescribed immobility for two weeks.  In August 1992, the 
veteran continued to experience right shoulder pain while 
doing push-up exercises.  X-rays were normal. The examiner 
diagnosed bicipital tendonitis and prescribed cold 
application and analgesic medication.  

After discharge from service, the veteran worked as a 
driver/messenger for a security company.  His duties included 
lifting bags of coins.  In April 1994, the veteran underwent 
a surgical removal of a 2 centimeter portion of the right 
distal clavicle.  Features of the fragment were consistent 
with an old traumatic injury and showed superimposed 
degenerative changes.  Letters and outpatient treatment notes 
in September 1994, October 1994, November 1994, and January 
1995 show that the veteran was still experiencing pain and 
was unable to lift heavy objects.  One examiner noted that 
the acromioclavicular gap appeared to be slightly increased, 
the right shoulder appeared to be slanted, and the right 
scapular rotated internally toward the mid-line.  However, 
there were no recommendations for further surgery, and an 
exercise program was continued.  

In February 1995, the VA surgeon, now in private practice as 
a disability evaluator, noted a normal range of motion and no 
swelling or tenderness over the right distal clavicle.  Motor 
strength was normal.  The surgeon noted that the veteran had 
a successful recovery and that an occasional ache was not 
uncommon and should not prevent a return to work. 

In March 1995, electromyography showed no neurological 
deficits.  In September 1995 and in July 1996, VA examiners 
noted that the veteran did well for six months and underwent 
physical therapy for one year.  He did not return to work 
that required lifting.   However, the examiners noted the 
veteran's reports of continued pain, weakness, and difficulty 
with arm motion above the shoulder.  Range of motion on both 
occasions was normal, and X-rays showed no subluxation or 
arthritis.  Both examiners prescribed medication for pain and 
recommended continuing exercises to increase strength. 

In an April 1996 RO hearing, the veteran stated that a VA 
physician told him that in addition to the bone fragment, 
several ligaments may have been removed during his surgery in 
1994.  There is no record of this physician's comments or of 
ligament resection.  The veteran also stated that he 
experienced pain with arm motion over his head, that he was 
unable to sleep on his right arm, and that he was unable to 
lift more than 40 pounds.  He stated that his surgeon's 
comments in March 1995 were biased due to a conflict of 
interest.  

In November 2000, a VA examiner noted the veteran's reports 
of continued low level right shoulder pain with occasional 
flare-ups after exertion. The veteran was unable to sleep on 
his right side and felt a pinching sensation when extending 
his arm.  Range of motion was 150 degrees of forward flexion 
and abduction, 70 degrees of internal rotation, and 90 
degrees of external rotation.  Concurrent X-rays showed the 
distal resection but were otherwise unremarkable.  There were 
no indications of osseous or soft tissue abnormalities, 
calcific tendinitis, or subluxation.  

In September 2005, a VA examiner noted the veteran's reports 
of dull right shoulder pain with flare-ups twice per week 
caused by repetitive lifting or pushing.  However, there were 
no incapacitating episodes, and the veteran was able to 
perform his normal activities including full time employment 
requiring the use of a personal computer.  The veteran did 
refrain from contact sports to avoid further injury.  The 
examiner noted that the veteran's shoulders were symmetrical 
with no swelling, deformity, crepitus, ankylosis, or 
subluxation, but there was mild tenderness on palpation.  
Range of motion was normal in all directions and repetition 
was not limited by pain, fatigue, lack of endurance, or 
incoordination. Muscle strength was normal and there were no 
neurological deficits.  A concurrent X-ray showed no osseous 
injury or arthritis but did show a slight increase in the 
acromioclavicular joint separation.  The examiner diagnosed 
episodic right shoulder pain without functional deficit. 

The Board concludes that an increased initial rating greater 
than 10 percent for the residual conditions of a resection of 
the right distal clavicle is not warranted at any time 
following convalescence from surgery.  A higher rating is not 
warranted because the veteran's range of motion always 
exceeded the level of the shoulder and was normal in the most 
recent examination.  There was never any X-ray indication of 
arthritis, ankylosis, muscle injury, or neurological deficit.  
Although the veteran experienced some chronic pain and did 
not return to his previous job lifting heavy weight, the 
condition did not interfere with normal activity, studying 
for an administrative profession, or performing the duties of 
his current employment.  The Board notes that the veteran was 
granted an additional 10 percent rating for the right 
shoulder surgical scar. 

The weight of the credible evidence demonstrates that the 
veteran's current right shoulder discomfort does not warrant 
a rating greater than 10 percent.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extension of Temporary Total Disability 

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Total ratings will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence.  
Extensions of one, two, or three months may be made.  
Extensions beyond six months may be made in the case of 
incompletely healed wounds, stumps of amputations, 
immobilization of a major joint, or use of a body cast, 
crutches, wheelchair, or the necessity of house confinement.  
38 C.F.R. § 4.30.   

Convalescence is the stage of recovery following an attack of 
disease, a surgical operation, or an injury.  Recovery means 
the act of regaining or returning toward a normal or healthy 
state.  Felden v. West, 11 Vet. App 426, 430 (1998).  

In April 1994, the veteran underwent an uncomplicated Mumford 
procedure and resection of the right distal clavicle.  The 
attending surgeon noted that one day after surgery, the 
veteran was feeling well with minimal pain.  His right arm 
was placed in a sling and he was prescribed an over-the-
counter medication for pain.  No convalescent period was 
specified, and the veteran was instructed to return to the 
clinic the following week.  

In a May 1994 memorandum, a VA physician stated that the 
veteran would not be able to use his right arm for lifting or 
driving for 10 weeks.  In an October 1994 letter, a VA 
physician stated that the veteran could not lift heavy 
objects and would be disabled until the end of November 1994.  
In November 1994 letter, a VA physician stated that the 
veteran could not lift objects greater than five pounds with 
his right arm and shoulder and that he would be disabled 
until January 1995.  In January 1995, a VA physician stated 
that the veteran could not lift objects greater than five 
pounds and was still undergoing physical therapy for another 
four weeks.  In letters in February 1995 and in March 1995, 
the same physician extended the physical therapy program to 
May 1995. 

Post-operative outpatient treatment records through May 1995 
show that the veteran experienced chronic pain, weakness, and 
fatigue.  However, in November 1994, a VA examiner noted that 
the veteran had a full range of motion, and there were no 
subsequent notations regarding the use of a sling.  There 
were never any comments regarding incompletely healed wounds, 
muscle atrophy, effects on overall health, or restriction of 
activity other than lifting weight with the right arm.  

The Board concludes that extension of the temporary total 
disability later than May 1995 is not warranted.  The period 
of temporary total benefits already granted by the RO seems 
generous in light of the requirements of the regulations and 
the evidence regarding the need for convalescence.  Although 
no period of convalescence following the operation was 
specified, the Board concludes that a physician's 
instructions one week after surgery requiring the use a sling 
and prohibiting any lifting with the right arm and driving 
for 10 weeks established a period of convalescence of 
approximately two months.  However, the Board does not 
conclude that convalescence necessarily includes the 
completion of physical therapy to restore musculoskeletal 
function to a pre-surgical condition or to return the patient 
to his previous type of employment.  These conditions are 
properly addressed by the appropriate schedular rating.  
After November 1994, more than six months following surgery, 
there was no evidence of incompletely healed wounds, 
immobilization of a major joint, casting, use of support 
devices, or confinement to the home.  Therefore, the Board 
finds no evidence of record to support that convalescence was 
required after May 1, 1995.

The weight of the credible evidence demonstrates that 
extension of a temporary total disability later than May 1, 
1995 is not warranted.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An initial compensable rating for the residual conditions of 
a left wrist fracture is denied. 

An increased initial rating for the residual conditions of a 
resection of the right distal clavicle is denied. 

An extension of temporary total disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


